Supreme Court of the United States
                              Office of the Clerk
                         Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                    March 31, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Charles Randle Kay
              v. Texas
              No. 14-9113
              (Your No. WR-49,997-05)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
December 8, 2014 and placed on the docket March 31, 2015 as No. 14-9113.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by
                                               6U
                                        Andrew Downs
                                        Case Analyst




                                                                          RECEIVED IN
                                                                    COURT OF CRIMINAL APPEALS

                                                                             APR 09 2015

                                                                        Abel Acoeta, Clerk